DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered. Claims 25-44 are pending. Claims 1-24 are canceled. Claims 25, 34, 38 are amended. Claim 37 remains withdrawn as being drawn to a non-elected invention. All species are rejoined for examination. Claims 25-36 and 38-44 are being examined.
 

New Rejections
(addressing amendments)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

2.	Claims 25-36 and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,468,672 in view of US Patent Application Publication 2010/0305196, Probst et al; Aurisicchio et al (Cancers, 2011, 3:3687-3713), Farina et al (Journal of Virology, 2001, 75:11603-11613), US Patent 8,216,834, Colloca et al, issued July 2012, and Thakur et al (Cancers, May 2013, 5:569-590). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for treating prostate cancer in a human, the method comprising administering to the human an effective amount of a multi-antigen construct comprising the same nucleotide sequences encoding antigens PSA, PSCA, and PSMA as instantly claimed, wherein the multi-antigen construct is incorporated into a vector; wherein the multi-antigen construct comprises a FMDV 2A separator sequence; the method further comprising administering immune modulators with the construct including anti-CTLA-4 antibodies. 
The patented claims do not recite that the multi-antigen construct encodes only two of the prostate antigens. The patented claims do not recite that the vector is C68 adenoviral DNA vector/vehicle, SEQ ID NO:57 lacking E1A and/or E1B genes. The patented claims do not recite administering PD-1 antibody antagonists.
C68 vector
Aurisicchio et al review the use of plasmid and viral vectors for use in delivering cancer vaccines. Aurisicchio et al teach using adenoviral vectors to encode a variety of tumor antigens, including prostate antigen PSA, to elicit immune responses to the antigens for cancer treatment. Aurisicchio et al teach adenoviral vectors are efficient vehicles for gene delivery and teach using non-human adenoviral vectors, such as chimpanzee vector ChAdC68, because they can successfully overcome pre-existing immunity against human adenoviruses and avoid neutralization (section 5, Figure 2).
Farina et al describe in detail the chimpanzee C68 adenoviral vector sequence, including an E1 deletion mutant, demonstrate that it was not neutralized in mice immunized with human adenoviruses or by human sera, and suggest using the C68 vector as a vaccine carrier (abstract; p. 11603, col. 2; Figures 1, 4-6).  Farina et al suggest using the C68 vector to circumvent neutralization by pre-existing immunity in humans to human adenoviruses that would reduce the effectiveness of the vector delivery (p. 11611, col. 2 to p. 11612, col. 1).
Colloca et al teach sequences and methods for making and using pharmaceutical compositions comprising replication-defective chimpanzee adenoviral vectors, including C68, encoding a combination of tumor associated antigens (TAAs), including PSA and PSMA, and administering them to treat cancer patients to induce an immune response to the antigen. The vectors can be rendered replication-defective by deletion of early genes including E1 (E1A and/or E1B) and one or more of E2, E3, or E4 (col. 2, line 60 to col. 6, line 51; col. 11, lines 41 to col. 12, line 33; col. 13, lines 49 to col. 15, line 3; col. 20, lines 13-34; col. 26, lines 23 to claims 1-11). Colloca et al teach 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use C68 SEQ ID NO:57 adenoviral vector to encode the construct of the US Patent claims. One would have been motivated to because the US Patent claims that the antigen construct is incorporated into a vector, and Colloca et al and Aurisicchio et al suggest using C68 and adenoviral vectors devoid of E1 (E1A and/or E1B) and one or more of E2, E3, and E4 genes, as a vehicle for delivering cancer antigens, including prostate antigens PSA and PSMA, particularly because it has the advantage to evade pre-existing immunity to human adenoviruses that may neutralize and diminish effectiveness of the vector delivery, elicits an immunogenic response to encoded antigens, and is easy to propagate in human cells for large-scale production. One of ordinary skill in the art would have a reasonable expectation of success given Farina et al and Colloca et al describe the C68 vector construction in detail and Aurisicchio et al teach adenoviral vectors and the C68 vector are established as successful vehicles in delivering genes and antigens in vivo.
Encoding two prostate antigens:
As stated above, Colloca et al teach sequences and methods for making and using pharmaceutical compositions comprising replication-defective chimpanzee adenoviral vectors, including C68, encoding a combination of tumor associated antigens 
Probst et al teach plasmid encoding a multi-antigen construct that comprises nucleotide sequences encoding at least two of PSA, PSCA, and PSMA, compositions comprising the construct and pharmaceutical carrier, and methods of treating prostate cancer comprising administering the construct. Probst et al teach the construct can encode antigens PSA and PSMA or antigens PSA and PSCA (abstract; [1]; [171-176]; claim 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the construct of the US Patent to encode two of the claimed prostate antigens. One would have been motivated to and have a reasonable expectation of success to because Colloca et al and Probst et al teach constructs can encode only two of the antigens and still perform the same function of inducing an immune response to treat prostate cancer. It is well within the level of the ordinary skilled artisan to remove one of the antigens of the US Patent claimed construct and arrive at a construct encoding the remaining two prostate antigens that still performs the same function of inducing an immune response to the antigens.
Anti-PD-1 antagonist
The US Patent claims administering immune modulators with the construct including anti-CTLA-4 antibodies.
Thakur et al suggests combining immunodulatory therapies with prostate cancer vaccines to enhance immune response against the vaccine, including anti-CTLA-4 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to further administer an immunomodulatory anti-PD-1 antibody in the method of the US Patent. One would have been motivated to and have a reasonable expectation of success to because the US Patent already claims administering an immunomodulatory CTLA-4 antibody in conjunction with the prostate cancer vaccine, and Thakur et al suggest administering either CTLA-4 or PD-1 antibodies to enhance vaccine immune response, and teach these antibodies have already demonstrate anti-tumor effects clinically.


3.	Claims 25-36 and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,066,898, in view of US Patent Application Publication 2010/0305196, Probst et al; Aurisicchio et al (Cancers, 2011, 3:3687-3713), Farina et al (Journal of Virology, 2001, 75:11603-11613), US Patent 8,216,834, Colloca et al, issued July 2012; Thakur et al (Cancers, May 2013, 5:569-590); and Madan et al (Lancet Oncology, 2012, 13:501-508).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for treating prostate cancer in a human, the method comprising administering to the human an effective amount of a multi-antigen construct comprising the same nucleotide sequences encoding antigens PSA, PSCA, and PSMA as instantly claimed, wherein the 
U.S. Patent No. 9,066,898 does not claim that the multi-antigen construct encodes only two of the prostate antigens. The patented claims do not recite that the vector is C68 adenoviral DNA vector/vehicle, SEQ ID NO:57 lacking E1A and/or E1B genes. U.S. Patent No. 9,066,898 does not claim the method further comprising administering immune modulator anti-CTLA4 antibody or anti-PD-1 antagonist.
C68 vector
Aurisicchio et al review the use of plasmid and viral vectors for use in delivering cancer vaccines. Aurisicchio et al teach using adenoviral vectors to encode a variety of tumor antigens, including prostate antigen PSA, to elicit immune responses to the antigens for cancer treatment. Aurisicchio et al teach adenoviral vectors are efficient vehicles for gene delivery and teach using non-human adenoviral vectors, such as chimpanzee vector ChAdC68, because they can successfully overcome pre-existing immunity against human adenoviruses and avoid neutralization (section 5, Figure 2).
Farina et al describe in detail the chimpanzee C68 adenoviral vector sequence, including an E1 deletion mutant, demonstrate that it was not neutralized in mice immunized with human adenoviruses or by human sera, and suggest using the C68 vector as a vaccine carrier (abstract; p. 11603, col. 2; Figures 1, 4-6).  Farina et al suggest using the C68 vector to circumvent neutralization by pre-existing immunity in humans to human adenoviruses that would reduce the effectiveness of the vector delivery (p. 11611, col. 2 to p. 11612, col. 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use C68 SEQ ID NO:57 adenoviral vector to encode the construct of the US Patent claims. One would have been motivated to because the US Patent claims that the antigen construct is incorporated into a vector, and Colloca et al and Aurisicchio et al suggest using C68 and adenoviral vectors devoid of E1 (E1A and/or E1B) and one or more of E2, E3, and E4 genes, as a vehicle for delivering cancer antigens, including prostate antigens PSA and PSMA, particularly because it has the advantage to evade pre-existing immunity to human adenoviruses that may neutralize and diminish effectiveness of the vector delivery, elicits an immunogenic response to encoded antigens, and is easy to propagate in human cells for large-scale in vivo.
Encoding two prostate antigens:
As stated above, Colloca et al teach sequences and methods for making and using pharmaceutical compositions comprising replication-defective chimpanzee adenoviral vectors, including C68, encoding a combination of tumor associated antigens (TAAs), including PSA and PSMA, and administering them to treat cancer patients to induce an immune response to the antigen.
Probst et al teach plasmid encoding a multi-antigen construct that comprises nucleotide sequences encoding at least two of PSA, PSCA, and PSMA, compositions comprising the construct and pharmaceutical carrier, and methods of treating prostate cancer comprising administering the construct. Probst et al teach the construct can encode antigens PSA and PSMA or antigens PSA and PSCA (abstract; [1]; [171-176]; claim 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the construct of the US Patent to encode two of the claimed prostate antigens. One would have been motivated to and have a reasonable expectation of success to because Colloca et al and Probst et al teach constructs can encode only two of the antigens and still perform the same function of inducing an immune response to treat prostate cancer. It is well within the level of the ordinary skilled artisan to remove one of the antigens of the US Patent claimed construct and 
Anti-CTLA-4 antibodies and Anti-PD-1 antagonist
Madan et al teach successfully combining administration of PSA-Tricom (Prostvac), an immunogenic PSA protein vaccine, with ipilimumab, an anti-CTLA-4 antibody, to human prostate cancer patients. Madan et al teach that combining immune checkpoint inhibitors with immunogenic vaccines is a strategy to augment the immune response generated by the vaccines, with a goal of substantially enhancing clinical outcome (p. 501, col. 2). Madan et al explained that although cancer vaccines might induce an antigenic T-cell response, once activated, T cells upregulate cytotoxic T-lymphocyte-associated protein 4 (CTLA4), a negative regulatory molecule. CTLA4 can delay turning off an immune response and increase T-cell avidity, leading to enhanced T-cell mediated immune responses to the vaccine. Ipilimumab is an antagonistic anti-CTLA4 monoclonal  antibody that blocks CTLA4 activity. Ipilimumab has been extensively studied in melanoma and has also been assessed in the treatment of prostate cancer, in which some patients had significant PSA declines (p. 502, col. 1). Madan et al teach that their treatment method increased overall survival (p. 507, col. 1-2).
Thakur et al suggests combining immunodulatory therapies with prostate cancer vaccines to enhance immune response against the vaccine, including anti-CTLA-4 antibodies and anti-PD-1 antibodies, wherein clinical studies of the antibodies have demonstrated anti-tumor activity (section 6). 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add the administration of anti-CTLA4 antibody to the method of the US Patent. One would have been motivated to because Madan et al suggest combining anti-CTLA4 antibody with immunogenic prostate cancer vaccines to enhance immune response to the vaccine. One of ordinary skill in the art would have a reasonable expectation of success adding anti-CTLA4 antibody to the method of the US Patent, given: (1) the concept of CTLA4 blockade in enhancing immune response is well understood; (2) the anti-CTLA4 antibody has already demonstrated success as a single agent in treating prostate cancer; and (3) Madan et al demonstrate the success of combining CTLA4 antibody with an immunogenic PSA vaccine clinically.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to further administer an immunomodulatory anti-PD-1 antibody in the method of the US Patent. One would have been motivated to and have a reasonable expectation of success to because Thakur et al suggest administering either CTLA-4 or PD-1 antibodies to enhance vaccine immune response, and teach these antibodies have already demonstrate anti-tumor effects clinically.

4.	Claims 25-36 and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,402,901, in view of US Patent Application Publication 2010/0305196, Probst et al; Aurisicchio et al (Cancers, 2011, 3:3687-3713), Farina et al (Journal of Virology, 2001, 75:11603-11613), and US Patent 8,216,834, Colloca et al, issued July 2012.

	The US Patent does not claim that the multi-antigen construct encodes only two of the prostate antigens. The patented claims do not recite that the C68 vector is lacking E1A and/or E1B genes.
	C68 vector
Aurisicchio et al review the use of plasmid and viral vectors for use in delivering cancer vaccines. Aurisicchio et al teach using adenoviral vectors to encode a variety of tumor antigens, including prostate antigen PSA, to elicit immune responses to the antigens for cancer treatment. Aurisicchio et al teach adenoviral vectors are efficient vehicles for gene delivery and teach using non-human adenoviral vectors, such as chimpanzee vector ChAdC68, because they can successfully overcome pre-existing immunity against human adenoviruses and avoid neutralization (section 5, Figure 2).
Farina et al describe in detail the chimpanzee C68 adenoviral vector sequence, including an E1 deletion mutant, demonstrate that it was not neutralized in mice immunized with human adenoviruses or by human sera, and suggest using the C68 
Colloca et al teach sequences and methods for making and using pharmaceutical compositions comprising replication-defective chimpanzee adenoviral vectors, including C68, encoding a combination of tumor associated antigens (TAAs), including PSA and PSMA, and administering them to treat cancer patients to induce an immune response to the antigen. The vectors can be rendered replication-defective by deletion of early genes including E1 (E1A and/or E1B) and one or more of E2, E3, or E4 (col. 2, line 60 to col. 6, line 51; col. 11, lines 41 to col. 12, line 33; col. 13, lines 49 to col. 15, line 3; col. 20, lines 13-34; col. 26, lines 23 to claims 1-11). Colloca et al teach advantages of using chimpanzee adenoviral vectors because they evade pre-existing immunity to human adenoviruses, are highly immunogenic and are able to break host tolerance to self-tumor antigens to elicit an immune response to the antigens, and are easy to propagate in human cells for large-scale production (col. 2, lines 46-56; col. 28, lines 45-62).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a deletion mutant C68 adenoviral vector to encode the construct of the US Patent claims. One would have been motivated to because the US Patent claims that the antigen construct is incorporated into a C68 vector, and Colloca et al and Aurisicchio et al suggest using C68 and adenoviral vectors devoid of E1 (E1A and/or E1B) and one or more of E2, E3, and E4 genes, as a vehicle for in vivo.
Encoding two prostate antigens:
As stated above, Colloca et al teach sequences and methods for making and using pharmaceutical compositions comprising replication-defective chimpanzee adenoviral vectors, including C68, encoding a combination of tumor associated antigens (TAAs), including PSA and PSMA, and administering them to treat cancer patients to induce an immune response to the antigen.
Probst et al teach plasmid encoding a multi-antigen construct that comprises nucleotide sequences encoding at least two of PSA, PSCA, and PSMA, compositions comprising the construct and pharmaceutical carrier, and methods of treating prostate cancer comprising administering the construct. Probst et al teach the construct can encode antigens PSA and PSMA or antigens PSA and PSCA (abstract; [1]; [171-176]; claim 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the construct of the US Patent to encode two of the claimed prostate antigens. One would have been motivated to and have a reasonable 


5.	All other rejections and objections recited in the Office Action mailed August 25, 2020 are hereby withdrawn in view of amendments and arguments. Prior art made of record but not relied upon include Leinonen et al (Clinical Chemistry 2002, 48:2208-2216); US Patent Application Publication 2011/0081343, Banchereau et al; and US Patent Application Publication 2005/0261213, Branigan et al. 
	Leinonen et al teach the mature, active form of PSA that is 237 amino acids long and identical to instant amino acids 27-263 of SEQ ID NO:15 and amino acids 4-240 of SEQ ID NO:17 (see Figure 2). Leinonen et al do not teach administering this sequence for vaccination and treatment of prostate cancer.
	US Patent Application Publication 2011/0081343, Banchereau et al, teach PSA SEQ ID NO:19 that is 244 amino acids long and comprises 100% of instant SEQ ID NO:17 from amino acids 4-240 (SEQ ID NO:17 is 240 amino acid long). Banchereau et al teach utilizing SEQ ID NO:19 as a cancer vaccine but do not teach a PSA antigen consisting of SEQ ID NO:17.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642